IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 6 MAL 2017
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
TERRELL LARON WALKER, DAMAIRE              :
WALLACE, QUASHAAD RODNEY                   :
JAMES AND MAURICE TOWNER JR.,              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of July, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


      Whether the Superior Court erred in quashing the Commonwealth’s
      appeal of the trial court’s grant of suppression by overlooking,
      misapprehending and/or ignoring the record and/or ignoring controlling
      case law where the facts and circumstances established that the
      Respondents were not prejudiced by the filing of a single notice of appeal
      where the trial court entered one suppression order for all four cases and
      entered identical findings of fact and conclusions of law in each case?